Citation Nr: 1047174	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  05-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from August 2 to August 26, 
1976. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's claim to reopen 
a claim for service connection for PTSD.  The Veteran disagreed 
and perfected an appeal.  The Veteran presented evidence and 
testimony at a hearing before a local hearing officer at the RO 
in July 2007.

In a January 2008 decision, the Board denied the Veteran's claim 
finding that the Veteran had not submitted new and material 
evidence in support of his claim sufficient to reopen the claim.  
In a June 2008 Order, the Court of Appeals for Veterans Claims 
(Court) remanded the claim for further development.  In a 
November 2008 decision, the Board reopened the Veteran's claim 
and remanded the claim for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initial matter

A brief history of the Veteran's long standing VA claim is in 
order.  The Veteran submitted a December 1992 claim seeking 
service connection for a "chronic nervous condition which 
occurred Aug 1976."  Subsequent statements developed the 
Veteran's contention that during his initial week in basic 
training at Fort Carson, Colorado, he was threatened by a drill 
instructor of his training company.  Essentially, the drill 
instructor held a .45 caliber pistol to the Veteran and demanded 
oral sex.  In addition, the drill instructor physically abused 
the Veteran on at least two other occasions after the incident 
with the pistol.  

The Veteran's original claim was denied in an April 1993 rating 
decision, and confirmed, after two hearings before two different 
local hearing officers, in an August 2004 rating decision.  The 
Veteran appealed and the Board issued a May 1997 decision 
remanding the claim for further development of the Veteran's 
claim.  Specifically, the Remand directed the RO to request that 
the Veteran provide a specific and detailed description of the 
claimed stressor event he was relying upon for service connection 
of his acquired psychiatric condition.  The Board Remand also 
stated that "if, and only if," the claimed stressors were 
corroborated VBA was to provide the Veteran with a psychiatric 
compensation and pension examination.  The RO sent a letter to 
the Veteran asking for more detail in May 1997 and in September 
1997 indicated in a supplemental statement of the case that no 
reply to the May letter had been received.  The Board issued a 
February 1998 decision denying the Veteran's claim and finding 
that there was no credible corroboration of the Veteran's claimed 
in-service stressor event.

In June 2000, the Veteran sent an e-mail to President Clinton 
informing him of the Veteran's version of events that transpired 
between himself and VA.  This communication was forwarded to VA 
for appropriate action and was treated as a request to reopen the 
Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder.  In a March 2001 rating decision, 
the RO denied the claim, finding that new and material evidence 
had not been submitted.  The Veteran submitted another request to 
reopen the claim in August 2003.  That claim was denied in the 
March 2004 rating decision referred to in the Introduction.

A review of the record indicates that the VA has obtained or the 
Veteran has submitted evidence of several medical diagnoses.  In 
chronological order, May 1977 records indicate the Veteran 
complained of symptoms that Dr. R.R. categorized as "marked 
anxiety."  In January 1993, VA physician Dr. P.R. diagnosed the 
Veteran with "atypical depression, intermittent explosive 
disorder [and] panic disorder."  A March 1994 report by Dr. P.R. 
stated a diagnosis of the Veteran as PTSD "prolonged and severe 
related to his experience in service."  The experience referred 
to by Dr. P.R. was stated to be that a drill instructor "kicked 
him [the Veteran] in the back one time and put a 45 caliber gun 
against his head one time."  Other diagnoses in the record are 
"panic disorder with agoraphobia," depressive disorder not 
otherwise specified and PTSD.  A February 2000 diagnosis by Dr. 
R.S., Ph.D., a psychologist who submitted a report associated 
with Social Security Administration records, indicated depressive 
disorder not otherwise stated, panic disorder without 
agoraphobia, mild mental retardation - by history, and "probable 
PTSD."  Dr. C.H., a private psychiatrist, has submitted several 
notes indicating that she has treated the Veteran since about 
2000 and has diagnosed the Veteran's psychiatric condition as 
PTSD and depression not otherwise specified.

Reasons for remand

In the November 2008 decision, the Board remanded the claim after 
reopening the claim for entitlement to service connection.  The 
Remand first directed VBA to ask the Veteran to provide specific 
detail about the incident underlying his claim.  Second, VBA was 
directed to send the detailed information to an appropriate 
government agency holding records that could likely corroborate 
the Veteran's stressor event.  Third, VBA was directed to "make 
a specific determination, based on the complete record, with 
respect to whether the appellant was exposed to a stressor or 
stressors in service, and, if so, the nature of the specific 
stressor or stressors."  In addition, VBA "must specifically 
render a finding as to whether the record establishes the 
existence of a stressor or stressors," and, "in reaching this 
determination, [VBA] should address any credibility questions 
raised by the record . . .".  Fourth, after completion of the 
first three components, VBA was to provide for a psychological 
evaluation and required, among other things, the examiner to 
determine the Veteran's current diagnosis.

In response, VBA sent the Veteran letters dated December 2008, 
February and January 2009, asking for specifics.  The Veteran 
submitted yet another statement in July 2009.  VBA submitted a 
request to the U.S. Army Crime Records Center and described the 
incident nearly verbatim from a statement of the Veteran.  The 
request included the Veteran's training company unit and the 
location, Fort Carson, Colorado.  The Response sent back from the 
Records Center was: "no record of incident."  Based on that 
response, VBA noted in the record of its compliance with 
regulatory requirements to assist a Veteran in development of the 
claim and, in an October 2010 supplemental statement of the case, 
that the Veteran's description cannot be verified and therefore, 
entitlement to service connection for PTSD was not warranted.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.  Although VBA is required to comply with remand orders, 
it is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
emphasized that although a Veteran may only seek service 
connection for PTSD, the Veteran's claim "cannot be limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  
Essentially, the Court found that a Veteran does not file a claim 
to receive benefits only for an acquired psychiatric disorder, 
such as PTSD, but in fact makes a general claim for whatever 
mental condition may be afflicting the Veteran.

In this case, after review of the entire record, the Board finds 
that VBA has not substantially complied with the Board's November 
2008 Remand; no psychiatric evaluation was done and one is 
essential to comply.  In addition, the Court's holding in Clemons 
mandates that the Board's requirement to provide the Veteran with 
a psychiatric evaluation even more.  The Board also observes that 
38 C.F.R. § 3.304(f) allows for a medical professional to provide 
an opinion as to whether a stressor occurred when the stressor 
claimed involves a personal assault.  See also Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  Such an opinion some 35 years after 
the fact may be too speculative to be of any probative value; but 
that is for a medical provider to consider.  

Finally, the Veteran has multiple diagnoses.  Each one must be 
considered under a theory of direct service connection.  The 
Board notes in this regard that the Veteran has submitted 
evidence showing a chronic psychiatric condition since as early 
as May 1977.  The Board observes that the mere fact of an in-
service injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim. 
See 38 C.F.R. § 3.303(b) (2010).

Accordingly, the case is REMANDED for the following action:

1.  VBA shall arrange for psychological 
evaluation of the Veteran by a VA 
psychologist.  After review of the 
Veteran's history contained in the claims 
folder, an interview with the Veteran and 
administration of any diagnostic testing 
deemed to be appropriate, the examining 
psychologist should provide a report which 
contains diagnosis(es) pursuant to DSM-IV.  

The examiner shall provide an opinion 
whether any diagnosed psychiatric disorder 
was incurred during or aggravated during 
active duty service.

The examiner shall provide an opinion as to 
whether the Veteran's statement regarding a 
physical assault occurred.  

If it is opined to that the physical 
assault occurred, the examiner shall state 
whether it is sufficient to establish a 
PTSD stressor.  The examination report 
should be associated with the veteran's VA 
claims folder.



2.  After completion of the foregoing, VBA 
shall arrange for review of the Veteran's 
VA claims folder by a psychiatrist.  After 
reviewing the Veteran's VA claims folder, 
the reviewer should provide an opinion as 
to (1) whether PTSD exists and if so 
(2) whether such disorder, if it exists, is 
at least as likely as not related to any 
incident of the Veteran's service.  The 
review should comment as to whether the 
Veteran's statements regarding the physical 
assault during basic training is sufficient 
to establish a PTSD stressor.  If the 
reviewer deems it to be necessary, an 
examination should be scheduled.  The 
reviewing physician's opinion should be 
associated with the Veteran's VA claims 
folder.

3.  Thereafter, VBA must readjudicate the 
issue on of the Veteran's entitlement to 
service connection for an acquired 
psychiatric disorder to include PTSD appeal 
on a de novo basis.  If the decision 
remains unfavorable to the Veteran, a 
supplemental statement of the case should 
be prepared, and the Veteran should be 
provided an appropriate period of time to 
respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


